The Court
reversed the decree of the court of chancery, with costs; and decreed that the land and personal property conveyed to Jarrett and Bond, by Robinson, in the bill of complaint, together with the increase, if any, of tlic personal property which remained in the hands of the appellees, or any of them, be sold under the direction of the court of chancery, for the purpose of paying, in the first place, the debt due from Robinson to the appellant, amounting to the sum of £512 12 11, current money, adjudged and decreed by this court to be due to the appellant, with interest from the 7th of July 1808, until paid, and also the complainant’s costs in the court of chancery. Also decreed, that the chancellor appoint a trustee for the purpose of making sale of the said real and personal property, and that the course and manner of *323his proceedings shall be pursuant to the directions of the chancellor in that respect; and also that the chancellor pass sucli order and decree in the premises as may be necessary for carrying this decree into full effect.
DECREE KBVEKSED,,